Filed 6/21/13 Bucur v. Superior Court CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



VIOREL I. BUCUR et al.,

         Petitioners,                                                    E058450

v.                                                                       (Super.Ct.No. RIC1300203)

THE SUPERIOR COURT OF                                                    OPINION
RIVERSIDE COUNTY,

         Respondent;

FEDEX GROUND PACKAGE SYSTEM,
INC., et al.,

         Real Parties in Interest.



         ORIGINAL PROCEEDINGS; petition for writ of mandate. Matthew C.

Perantoni, Judge. Denied in part and granted in part, with directions.

         Law Offices of George A. Saba and George A. Saba for Petitioners.

         No appearance for Respondent.

         Littler Mendelson and Margaret H. Gillespie for Real Parties in Interest.




                                                             1
        In this matter we have reviewed the petition and the opposition filed by real parties

in interest. We have determined that resolution of the matter involves the application of

settled principles of law, and that issuance of a peremptory writ in the first instance is

therefore appropriate. (Palma v. U.S. Industrial Fasteners, Inc. (1984) 36 Cal.3d 171,

178.)

                                        DISCUSSION

        We agree with real parties in interest that the arbitration provisions of the contract

are valid and enforceable against petitioners. However, we do not agree that every claim

by petitioners against real parties falls within the strictly limited language of the

arbitration provision. It is well established, of course, that the scope of an arbitration is

limited by the parties’ agreement. (Vandenberg v. Superior Court (1999) 21 Cal.4th 815,

830.) Here, the arbitration covers only claims directly related to the termination of the

hauling agreement. Although the complaint could not be described as a model of

pleading, it clearly includes claims that are at best tangential to the termination. For

example, petitioners complain that real parties wrongfully allowed Chuck Wasarhelyi

(Chuck) access to and the use of a Social Security number belonging to one or more

petitioners, and also complain about real parties’ alleged interference with petitioners’

attempt to transfer the hauling contracts before the termination. (We also assume that the

parties and the court recognize that the claims against Chuck do not appear to be

arbitrable.)

        Due to the somewhat confused nature of the pleadings, we have determined that

the best resolution of the matter is to grant the petition in part and remand the matter to


                                               2
the trial court with directions to examine the complaint in detail and to craft an order

compelling arbitration of only those claims against real parties which arise directly from

the termination of petitioners’ hauling contracts by real parties.

                                       DISPOSITION

       Accordingly, the petition is denied insofar as the trial court correctly found that the

arbitration agreement was valid and enforceable. The petition is granted as specified

above, and respondent court is directed to schedule further proceedings for the

determinations required.

       Petitioners are directed to prepare and have the peremptory writ of mandate

issued, copies served, and the original filed with the clerk of this court, together with

proof of service on all parties. In the interests of justice, the parties shall bear their own

costs. The previously ordered stay is lifted.

       The request for judicial notice filed on May 21, 2013, is granted, and the court

takes judicial notice of the documents attached to the request as exhibit A.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                  MCKINSTER
                                                                                   Acting P. J.
We concur:



RICHLI
                           J.



MILLER
                           J.


                                                3